Case: 11-60762     Document: 00511949467         Page: 1     Date Filed: 08/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 8, 2012
                                     No. 11-60762
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RODNEY ROEBUCK,

                                                  Plaintiff-Appellant

v.

DIAMOND DETECTIVE AGENCY; PEGGY HOBSON CALHOUN, President
of the Hinds County Board of Supervisors,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:10-CV-331


Before KING, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Rodney Roebuck, proceeding pro se, appeals the district court’s dismissal
of his complaint pursuant to 42 U.S.C. §§ 1981, 1983, and 1985 against the
Diamond Detective Agency (DDA) and the president of the Hinds County Board
of Supervisors, Peggy Hobson-Calhoun. He contended in the complaint that the
defendants conspired to deprive him of two firearms that belonged to him in
violation of his right to due process. In dismissing Roebuck’s complaint, the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60762    Document: 00511949467      Page: 2    Date Filed: 08/08/2012

                                  No. 11-60762

district court granted the president of the Hinds County Board of Supervisors’s
motion for summary judgment and dismissed Roebuck’s claims against DDA for
failure to state a claim.
      Roebuck asserts on appeal that the district court erred in denying his
motion to reconsider, in which he argued that he had not replied to the motion
for summary judgment because he had not received a copy of it before the
district court rendered its decision. However, the record indicates that the
motion was mailed to Roebuck’s last known address, and thus he has not shown
that the district court abused its discretion in denying the motion to reconsider.
See Fletcher v. Apfel, 210 F.3d 510, 512 (5th Cir. 2000); New York Life Insurance
v. Brown, 84 F.3d 137, 142 (5th Cir. 1996).
      Also, Roebuck argues that the district court erred in denying his motion
for default judgment against DDA, in which he asserted that DDA filed its
answer too late. However, because DDA ultimately filed its answer and because
Roebuck does not contend, nor does the record indicate, that Roebuck suffered
any prejudice due to any delay, he has not shown that the district court abused
its discretion in denying the motion. See FED. R. CIV. P. 55(a); Mason & Hanger-
Silas Mason Co., Inc., v. Metal Trades Council of Amarillo, Tex. and Vicinity,
AFL-CIO, 726 F.2d 166, 168 (5th Cir. 1984).
      As to his claims arising under § 1981, Roebuck argues that the district
court erred in denying the claims because the contracts of all persons, including
white persons, are protected under §1981. However, Roebuck does not now
assert, nor did he assert in the district court, that the actions of the defendants
were the result of any of the parties’ race or ethnicity, as is required for a claim
arising under § 1981. See Bellows v. Amoco Oil Co., 118 F.3d 268, 274 (5th Cir.
1997).
      As to any claims arising under § 1985(2) and (3), Roebuck argues that the
district court erred in denying those claims because the facts in his case meet the
legal definition of a conspiracy. However, because Roebuck has not alleged the

                                         2
   Case: 11-60762   Document: 00511949467      Page: 3   Date Filed: 08/08/2012

                                  No. 11-60762

deprivation of any equal protection rights and because he alleges a conspiracy
involving the state, rather than the federal, judicial process, he has not
presented a cognizable claim pursuant to § 1985(2) or (3). See McLean v. Int’l
Harvester Co., 817 F.2d 1214, 1218 (5th Cir. 1987); Holdiness v. Stroud, 808 F.2d
417, 424 (5th Cir. 1987).
      Finally, as to any claims arising under § 1983, Roebuck asserts that he
was “deprived of his right of legal possession of the firearms for the purpose of
limited jurisdiction, freedom from conspiracy under the color of law, due process
and not be[ing] forced into involuntary servitude.” Roebuck concedes that he
does not know of any wrongdoing by Hobson-Calhoun, and he merely speculates
that there was wrongdoing by other, unknown actors. Additionally, he contends
generally that state actors conspired with private persons to engage in wrongful
acts against him. He does not address the district court’s determination that he
failed to demonstrate that the return of the firearms to DDA was the result of
a policy, custom, or practice of the County, either on its own or as part of a
conspiracy with DDA.
      Because Roebuck does not argue that any current or former president of
the Hinds County Board of Supervisors was personally involved in the
purportedly unconstitutional actions against him, he has not demonstrated that
he is entitled to relief under § 1983 against the current or former president in
his or her individual capacity. See Anderson v. Pasadena Indep. Sch. Dist., 184
F.3d 439, 443 (5th Cir. 1999). Additionally, because Roebuck does not allege or
show that any wrongdoing was the result of a policy or custom of the County, he
has not shown that he is entitled to relief under § 1983 against either the
president of the Hinds County Board of Supervisors in his or her official capacity
or DDA as a co-conspirator with the County. See Zarnow v. City of Wichita
Falls, 614 F.3d 161, 166-67 (5th Cir. 2010), cert. denied, 131 S. Ct. 3059 (2011);
Adickes v. S.H. Kress & Co., 398 U.S. 144, 150-52 (1970).



                                        3
  Case: 11-60762    Document: 00511949467     Page: 4   Date Filed: 08/08/2012

                                 No. 11-60762

      In light of the foregoing, Roebuck has not shown that the president of the
Hinds County Board of Supervisors was not entitled to a judgment as a matter
of law, nor has he shown that he pleaded sufficient facts against DDA to state
a claim for relief that was plausible on its face, and thus he has not shown any
error in the district court’s judgment. See FED. R. CIV. P. 56(a); In re Katrina
Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).
      AFFIRMED.




                                       4